*40The opinion of the court was délivered by
West, J.:
This is an action for divorce on the ground of impotency. When this case was here before (Bunger v. Bunger, 85 Kan. 564, 117 Pac. 1017) it was held that to constitute a cause for divorce the defect complained of must be incurable, and the decree was reversed' with directions to procure expert medical testimony as to the existence and permanency of such alleged defect. A retrial resulted in a denial of the relief prayed for, and the plaintiff appeals and contends that under the evidence he is entitled to a divorce. While the testimony given by the parties was utterly conflicting, seven physicians who had made an examination of the defendant gave their opinion to the effect that she was physically normal.
The judgment is therefore affirmed.